DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/6/2020 has been entered.
Response to Arguments
Applicant's arguments filed 11/6/2020 have been fully considered but they are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-15, and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (US PGPub 2013/0249100; hereinafter “Morishita”) in view of Bayerer et al. (US PGPub 2013/0056185; hereinafter “Bayerer”).
Re claim 1: Morishita teaches (e.g. figs. 1 and 8 and labeled fig. 8 below) a semiconductor device, comprising: a circuit substrate (2, 11A, 12C; hereinafter “CSB”) having a first metal layer (11A) on a first surface side (upper side of CSB; hereinafter “1SS”), a second metal layer (12C) on a second surface side (lower side of CSB; hereinafter “2SS”), and an insulating layer (insulating substrate 2 made from AlN; e.g. paragraph 27) between the first (11A) and second (12c) metal layers; a semiconductor chip (IGBT chip 3 and diode chip 4; e.g. paragraph 90) on the first surface side (1SS) of the circuit substrate (CSB); a metal plate (base plate 1 formed of a metal matrix composite made of aluminum and ceramic; e.g. paragraph 31) on the second surface side (2SS) of the circuit substrate (CSB); and a solder layer (solder 10; e.g. paragraph 93) between the metal plate (1) and the second metal layer (12C), wherein the second metal layer (12C) includes a first protruding region (region labeled “1PR”) which extends 2) for a first thickness distance (thickness of 1PR; hereinafter “1T”) towards the metal plate (1), a first recessed region (recessed region to the left of 1PR; hereinafter “1RR”) adjacent to the first protruding region (1PR), and a second recessed region (recessed region to the left of 1PR; hereinafter “2RR”) adjacent to the first protruding region (1PR), the second metal layer (12c) having a non-zero thickness in the first recessed region (1RR) and the second recessed region (2RR), the first protruding region (1PR) is between the first and second recessed regions (1RR, 2RR), the first recessed region (1RR) extends from the insulating layer (2) for a second thickness distance (distance from 1RR to 2; hereinafter “2T”) that is less than the first thickness distance (1T), the second recessed region (2RR) extends from the insulating layer (2) for a third thickness distance (distance from 1RR to 2; hereinafter “3T”) that is less than the first thickness distance (1T), and a portion of the solder layer (10) proximate to an outer edge of the circuit substrate (CSB) and contacting the first recessed portion (1RP) is thinner in a direction normal to the circuit substrate (CSB) than a portion of the solder layer (10) proximate to central portion of the circuit substrate (CSB) and contacting the second recessed portion (2RP).

    PNG
    media_image1.png
    276
    521
    media_image1.png
    Greyscale

Morishita is silent as to explicitly teaching the metal plate is warped by a non-zero amount.
Bayerer teaches (e.g. figs. 1 and 2) the metal plate (base plate 100; e.g. paragraph 16) is warped by a non-zero amount (100 is warped in a convex shape; e.g. paragraph 16).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the convex base plate as taught by Bayerer in the device of Morishita in order to have the predictable result of using a baseplate which reduced stress imparted to insulating substrate which allows edge portions to bend while maintaining good thermal conduction (see paragraph 17 of Bayerer).
Re claim 2: Morishita teaches the semiconductor device wherein the semiconductor chip (3, 4) is above the first protruding region (1PR).
Re claim 3: Morishita teaches the semiconductor device wherein the semiconductor chip (3, 4) is not above the first and second recessed regions (1RR, 2RR).
Re claim 6: Morishita teaches the semiconductor device wherein the second thickness distance (2T) is between 40% and 90% to the first thickness distance (1T), and the third thickness (3T) distance is between 40% and 90% to the first thickness distance (1T).
Re claim 7: Morishita teaches the semiconductor device wherein the second (2T) and third (3T) thickness distances are equal to each other.
Re claim 8: Morishita teaches the semiconductor device wherein the semiconductor chip (3, 4) is disposed on the circuit substrate (CSB) and the first protruding portion (1PR) is sized and positioned such that: an angle between a first line segment virtually connecting a first edge (left edge of 3) of the semiconductor chip (3) on a first end of the semiconductor chip (3) and a boundary between the first protruding region (1PR) and the first recessed region (1RR) at a solder layer interface (interface of 10) and an interface between the second metal layer (12C) and the insulating layer (2) is 45 degrees or less, and an angle between a second line segment virtually connecting a second edge (right edge of 3) of the semiconductor chip (3) on a second end of the semiconductor chip (3) and a boundary between the first protruding region (1PR) and the second recessed region (2RR) at the solder layer interface (10) and the interface between the second metal layer (12C) and the insulating layer (2) is 45 degrees or less.
Re claim 9: Morishita teaches (e.g. figs. 1 and 8 and labeled fig. 8 above) a semiconductor device, comprising: a circuit substrate (2, 11A, 12C; hereinafter “CSB”) 11A) on a first surface side (upper side of CSB; hereinafter “1SS”), a second metal layer (12C) on a second surface side (lower side of CSB; hereinafter “2SS”), and an insulating layer (insulating substrate 2 made from AlN; e.g. paragraph 27) between the first (11A) and second (12c) metal layers; a semiconductor chip (IGBT chip 3 and diode chip 4; e.g. paragraph 90) on the first surface side (1SS) of the circuit substrate (CSB); a metal plate (base plate 1 formed of a metal matrix composite made of aluminum and ceramic; e.g. paragraph 31) on the second surface side (2SS) of the circuit substrate (CSB); and a solder layer (solder 10; e.g. paragraph 93) between the metal plate (1) and the second metal layer (12C), wherein the second metal layer (12C) includes a first protruding region (region labeled “1PR”) which extends from the insulating layer (2) for a first thickness distance (thickness of 1PR; hereinafter “1T”) towards the metal plate (1), a first recessed region (recessed region to the left of 1PR; hereinafter “1RR”) adjacent to the first protruding region (1PR), and a second recessed region (recessed region to the left of 1PR; hereinafter “2RR”) adjacent to the first protruding region (1PR), the second metal layer (12c) having a non-zero thickness in the first recessed region (1RR) and the second recessed region (2RR), the first protruding region (1PR) is between the first and second recessed regions (1RR, 2RR), the first recessed region (1RR) extends from the insulating layer (2) for a second thickness distance (distance from 1RR to 2; hereinafter “2T”) that is less than the first thickness distance (1T), the second recessed region (2RR) extends from the insulating layer (2) for a third thickness distance (distance from 1RR to 2; hereinafter “3T”) that is less than the first thickness distance (1T).

Bayerer teaches (e.g. figs. 1 and 2) the metal plate (base plate 100; e.g. paragraph 16) is curved by a non-zero amount (100 is warped in a convex shape; e.g. paragraph 16) so that a surface on a side facing away from the circuit substrate (110) has a convex shape.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the convex base plate as taught by Bayerer in the device of Morishita in order to have the predictable result of using a baseplate which reduced stress imparted to insulating substrate which allows edge portions to bend while maintaining good thermal conduction (see paragraph 17 of Bayerer).
Re claim 10: Morishita teaches the semiconductor device further comprising: an adhesive layer (5) provided between the semiconductor chip (3, 4) and the first metal layer (11A).
Re claim 11: Morishita teaches the semiconductor device wherein the insulating layer (2) comprises aluminum oxide, silicon nitride, or aluminum nitride (AlN; e.g. paragraph 27).
Re claim 12: Morishita teaches the semiconductor device wherein the metal plate (1) comprises copper (1 can be copper; e.g. paragraph 141).
Re claim 13: Morishita teaches the semiconductor device wherein the first metal layer (11A) and the second metal layer (12C) comprise copper (e.g. paragraph 60).
Re claim 14: Morishita teaches the semiconductor device wherein the solder (10) layer comprises antimony (antimony is a known material used within a soldering material).
Re claim 15: Morishita teaches the semiconductor device further comprising: a frame body (CS) surrounding a periphery of the circuit substrate (CSB); a lid (CV) connected to the frame body (CS) and disposed on the first surface side of the circuit substrate (CSB); and a sealant (sealants and adhesives are known to be used when assembling containers for device packages) between the circuit substrate (CSB) and the frame body (CS) and between the circuit substrate (CSB) and the lid (CV).
Re claim 21: Morishita teaches the semiconductor device further comprising: an adhesive layer (5) provided between the semiconductor chip (3, 4) and the first metal layer (11A).
Re claim 22: Morishita teaches the semiconductor device further comprising: a frame body (CS) surrounding a periphery of the circuit substrate (CSB); a lid (CV) connected to the frame body (CS) and disposed on the first surface side of the circuit substrate (CS); and a sealant (sealants and adhesives are known to be used when assembling containers for device packages) between the circuit substrate ( CSB) and the frame body (CS) and between the circuit substrate (CSB) and the lid (CV).
Re claim 23: Morishita teaches the semiconductor device wherein the semiconductor chip (3) is above the first protruding region (1PR).
Re claim 24: Morishita teaches the semiconductor device wherein the semiconductor chip (3) is not above the first and second recessed regions (1RR, 2RR).
Re claim 25: Morishita teaches (e.g. figs. 1 and 8 and labeled fig. 8 above) a semiconductor device, comprising: a circuit substrate (2, 11A, 12C; hereinafter “CSB”) having a first metal layer (11A) on a first surface side (upper side of CSB; hereinafter “1SS”), a second metal layer (12C) on a second surface side (lower side of CSB; hereinafter “2SS”), and an insulating layer (insulating substrate 2 made from AlN; e.g. paragraph 27) between the first (11A) and second (12c) metal layers in a first direction (up-down direction; hereinafter “1D”) orthogonal to a planar surface of the circuit substrate (CSB); a semiconductor chip (3) mounted on the first metal layer (11A) of the first surface side (1SS) of the circuit substrate (CSB); a metal plate (base plate 1 formed of a metal matrix composite made of aluminum and ceramic; e.g. paragraph 31) on the second surface side (2SS) of the circuit substrate (CSB); and a solder layer (10) between the metal plate (1) and the second metal layer (12C), wherein the second metal layer (12C) comprises protruding regions (region labeled “1PR”) and recessed regions (recessed region to the left of 1PR; hereinafter “1RR”; recessed region to the left of 1PR; hereinafter “2RR”), the recessed regions (1RR, 2RR) of the second metal layer (12C) have a non-zero thickness, in the first direction (1D), which is less than a thickness, in the first direction (1D), of the protruding regions (1PR) of the second metal layer (12C), each protruding region (1PR) is between a pair of recessed regions (1RR, 2RR) in a second direction (direction perpendicular to 1D; hereinafter “2D”) parallel to the planar surface of the circuit substrate (CSB).
Morishita is silent as to explicitly teaching the metal plate can be warped by a non-zero amount, and the solder layer has a thickness, in the first direction, that varies along the second direction.
100; e.g. paragraph 16) can be warped by a non-zero amount (100 is warped in a convex shape; e.g. paragraph 16), and the solder layer (112) has a thickness, in the first direction, that varies along the second direction.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the convex base plate as taught by Bayerer in the device of Morishita in order to have the predictable result of using a baseplate which reduced stress imparted to insulating substrate which allows edge portions to bend while maintaining good thermal conduction (see paragraph 17 of Bayerer).
Re claim 26: Morishita teaches the semiconductor device wherein the semiconductor chip (3) is directly above only one protruding region (1PR) in the first direction (1D).
Re claim 27: Morishita teaches the semiconductor device wherein a surface of the second metal layer (12C) facing the insulating layer (2) is a continuous surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822